Case 2:19-cv-18713-KM-ESK Document 64 Filed 07/14/21 Page 1 of 2 PageID: 513




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY



  AMERITAS LIFE INSURANCE
  CORP.,                                      Case No. 19–cv–18713–KM–ESK

            Plaintiff,

      v.                                                    ORDER

  WILMINGTON TRUST, N.A.,

            Defendant.


     THIS MATTER having come before the Court for a hearing on July 9, 2021
 (Hearing) on plaintiff’s motion to enforce subpoena directed to Life Equity, LLC
 (ECF No. 56) and certain disputes raised in the parties’ joint letter of July 2, 2021
 (ECF No. 63); and for the reasons stated on the record at the Hearing,

             IT IS on this   14th day of July 2021 ORDERED that:

       1.   Plaintiff shall obtain the transcript of the hearing held on January 26,
 2021 (minute entry after ECF No. 53) and provide a copy of same to Life Equity,
 LLC. Thereafter, plaintiff and Life Equity, LLC shall meet, confer, and narrow
 the scope of plaintiff’s subpoena to Life Equity, LLC (Subpoena Dispute). If
 plaintiff and Life Equity, LLC cannot resolve the Subpoena Dispute, they shall
 file supplemental letters concerning the status of the Subpoena Dispute by July
 30, 2021.

       2.   The parties are directed to file supplemental letters by July 30, 2021
 addressing the issues raised during the Hearing. The supplemental letters shall
 be limited to five double-spaced pages. Plaintiff shall obtain a copy of the
 transcript of the Hearing within fourteen days. Defendant shall share in one-
 half of the cost of the transcript.

      3.  A Zoom conference is scheduled for August 13, 2021 at 9:30 a.m.
 (Zoom Conference). The Court will provide credentials for the Zoom Conference.
Case 2:19-cv-18713-KM-ESK Document 64 Filed 07/14/21 Page 2 of 2 PageID: 514




 If outstanding disputes remain between plaintiff and Life Equity, LLC, then
 counsel for Life Equity, LLC shall appear for the Zoom Conference.



                                            /s/ Edward S. Kiel
                                           EDWARD S. KIEL
                                           UNITED STATES MAGISTRATE JUDGE




                                     2
